Title: From Thomas Jefferson to John Samuel Sherburne, 29 March 1791
From: Jefferson, Thomas
To: Sherburne, John Samuel



Sir
Philadelphia Mar. 29. 1791.

The recess of Congress permits me now to acknowlege the receipt of your favor of Oct. 20. and also of the laws of New Hampshire from 1696 to 1773 and from 1776 to 1787. Should  there be any other printed laws not in these collections I will avail myself of your kind promise to procure them for the use of my office, as it is very desireable to possess a compleat collection of every law that was ever in force in any of the states, and which can be had in print, for it is not proposed to be at the expence of making manuscript copies. Whenever you will be so good as to notify to me the cost of what you have sent, you shall immediately receive a bank postnote for it; in the mean time accept assurances of the esteem with which I have the honour to be Sir Your most obedt. & most humble servt,

Th: Jefferson

